Case 2:16-cv-00237-JAK-GJS Document 131-2 Filed 07/15/19 Page 1 of 21 Page ID
                                  #:1191




                                                            Exhibit A
Case 2:16-cv-00237-JAK-GJS Document 131-2 Filed 07/15/19 Page 2 of 21 Page ID
                                  #:1192


  1

  2

  3

  4

  5

  6

  7

  8

  9                         UNITED STATES DISTRICT COURT
 10                        CENTRAL DISTRICT OF CALIFORNIA

 11

 12   Charmaine Chua, Et Al.            Case No: 2:16-cv-00237-JAK-GJS(x)
                                        [Hon. John A. Kronstadt]
 13   Plaintiffs,
 14                                     SETTLEMENT AGREEMENT
                          vs.
 15

 16   City of Los Angeles, et al.,

 17   Defendants.
 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                            1
                           CLASS ACTION SETTLEMENT AGREEMENT
Case 2:16-cv-00237-JAK-GJS Document 131-2 Filed 07/15/19 Page 3 of 21 Page ID
                                  #:1193


  1                                         TABLE OF CONTENTS
  2   I.     RECITALS..................................................................................................... 3
  3   II.    DEFINITIONS............................................................................................... 4
  4
      III.   DISCLAIMER OF LIABILITY; NO ADMISSION OR WAIVER......... 7
  5
      IV.    TERMS OF SETTLEMENT AGREEMENT FOR DAMAGES ............. 7
  6

  7
      V.     EFFECT OF SETTLEMENT AGREEMENT FOR DAMAGES.......... 10

  8   VI.    CLASS COUNSEL FEES ........................................................................... 13
  9   VII. CLASS NOTIFICATION AND CLAIMS ADMINISTRATION .......... 14
 10   VIII. EXCLUSION FROM SETTLEMENT CLASS: OPT-OUTS ................ 15
 11
      IX.    INTEGRATION .......................................................................................... 16
 12
      X.     FAIRNESS HEARING AND FINAL ORDER OF APPROVAL .......... 17
 13

 14
      XI.    CAFA NOTICE OF SETTLEMENT ........................................................ 17

 15   XIV. EXECUTION IN COUNTERPARTS; FACSIMILE SIGNATURES .... 17
 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                                  2
                                 CLASS ACTION SETTLEMENT AGREEMENT
Case 2:16-cv-00237-JAK-GJS Document 131-2 Filed 07/15/19 Page 4 of 21 Page ID
                                  #:1194


  1

  2         Plaintiffs Charmaine Chua, Torie Rivera and Lydia Hicks (“Class
  3   Representative Plaintiffs” or “Named Plaintiffs”), individually and on behalf of the
  4   Sixth and Hope class previously certified by the Court, and Kyle Todd (included in
  5   reference to “Named Plaintiffs” but acting only on his own behalf), on the one
  6   hand; and Defendants City of Los Angeles (the “City”), Los Angeles Police Chief
  7   Charlie Beck, Commander Andrew Smith, Capt. Jeff Bert, whether named in their
  8   individual or official capacities or both (all defendants collectively referred to as
  9   “Defendants”), on the other hand, by and through their respective counsel, hereby
 10   submit the following settlement agreement (“Settlement Agreement”).

 11   I.    RECITALS

 12         The Class Representative Plaintiffs filed the above-captioned action in the

 13
      United States District Court for the Central District of California (“Court”) on
      January 12, 2016.
 14
            The Class Representative Plaintiffs asserted they represented, and the Court
 15
      ultimately certified, a class of persons who alleged violations of their First, Fourth
 16
      and Fifth/Fourteenth Amendment due process rights, as well as other constitutional
 17
      rights under California state law, as a result of actions by Defendants surrounding
 18
      the arrest, detention and release of Plaintiffs on November 26, 2014, in or around
 19
      the vicinity of Sixth and Hope Street in Los Angeles, declaring an unlawful
 20
      assembly, making unlawful arrests and unlawfully denying Plaintiffs release from
 21
      custody on their own recognizance (“OR”).
 22
            Kyle Todd made claims regarding his unlawful detention and arrest at or near
 23
      the intersection of Beverly and Alvarado Streets on November 28, 2014. (Mr. Todd
 24
      sought to act as a class representative for others similarly situated during that
 25
      detention, but the Court denied the motion.
 26
            Over the objections and opposition of the Defendants, the Court certified a
 27
      Sixth and Hope damages class for liability and statutory damages, defined as
 28
      approximately 130 persons who were detained and arrested at 6th and Hope Streets
                                            3
                           CLASS ACTION SETTLEMENT AGREEMENT
Case 2:16-cv-00237-JAK-GJS Document 131-2 Filed 07/15/19 Page 5 of 21 Page ID
                                  #:1195


  1   on November 26, 2014, denied release on their own recognizance but never
  2   prosecuted.
  3         Subsequently, the parties engaged in extensive settlement negotiations over
  4   several sessions with United States District Court Magistrate Judge Jay Gandhi,
  5   which negotiations were unsuccessful. (There were several sessions with Judge
  6   Gandhi while he was a magistrate judge and one session while he was a private
  7   mediator, for which the parties paid him). Subsequently, after expert reports were
  8   filed, the parties engaged in direct negotiations in one final attempt before
  9   preparing for trial to settle the case. This settlement, which the parties have reached
 10   through arms-length negotiations, is the result of those negotiations. The Plaintiffs

 11   and Defendants now agree that they wish to avoid the cost, time and risks involved

 12   in further litigation of these cases and to bring an end to the litigation.

 13
            Therefore, the parties agree as follows:
      II.   DEFINITIONS
 14
              1.    “Damages Class Member” means all members of the damages class as
 15
      defined above.
 16
              2.    “Class Counsel” means the three firms certified as class counsel in the
 17
       Court’s August 26, 2013, class certification order (modified, where applicable, to
 18
       reflect the current firm names): Kaye, McLane, Bednarski and Litt, LLP; Law
 19
       Office of Carol A. Sobel; and Schonbrun Seplow Harris & Hoffman, LLP.
 20
              3.    “Matters Alleged in the Lawsuit” refers to the claims for relief and
 21
       allegations in the Complaint.
 22
            4.      “Released Persons” means the Defendants and their affiliates,
 23
      subsidiaries, predecessors, successors, and/or assigns, together with past, present
 24
      and future officials, employees, representatives, attorneys, and/or agents.
 25
              5.    “LAPD” refers to the Los Angeles Police Department.
 26
              6.    “Class Notice” means the notice in a form substantially similar to that
 27
      attached hereto as Exhibit B.
 28
              7.    “Effective Date” means the date upon which the anticipated Order of
                                            4
                           CLASS ACTION SETTLEMENT AGREEMENT
Case 2:16-cv-00237-JAK-GJS Document 131-2 Filed 07/15/19 Page 6 of 21 Page ID
                                  #:1196


  1   Final Approval of Settlement (“Consent Judgment”) entered by the Court approving
  2   the Settlement Agreement becomes final. If a class member objects to the
  3   settlement, the Consent Judgment will be deemed final upon expiration of the time
  4   to appeal or, if one or more Notices of Appeal are filed in the Ninth Circuit Court of
  5   Appeals, upon exhaustion of all such appeals and any petitions for writs of
  6   certiorari. If no class member objects to the settlement, the Consent Judgment will
  7   be deemed final upon its entry.
  8           8.    An “Opt-Out” is any Damages Class Member who files a timely
  9   request for exclusion, pursuant to the terms of this Settlement Agreement, to be
 10   excluded from the Settlement Class. (If used as a verb, it refers to the process of

 11   filing such exclusion.)

 12           9.    “Proof of Claim Form” means the Proof of Claim and Release Form

 13
      that Class Members must use to make a claim for payment from the Class Fund. A
      copy of the proposed Proof of Claim Form is attached as Exhibit C.
 14
              10. “Incentive Awards” refers to proposed incentive awards to the three
 15
      class representative plaintiffs of $5000.
 16
              11. The “Class Fund” is the monetary fund set aside for Class Members
 17
      who file timely class claims. This fund is separate from the amount of the
 18
      settlement for attorney’s fees and costs. The Class Fund includes the following
 19
      costs: expert costs (totaling $20,210), mediation costs (totaling $5500) and costs of
 20
      class administration (flat rate of $20,000); proposed incentive awards totaling
 21
      $15,000 (totaling $60,710). (The remaining costs are included in the attorney’s fee
 22
      award. See ¶ 12.) After the foregoing costs and incentive awards totaling $60,710,
 23
      the parties have agreed that $200,000 will be distributed to the approximately 130
 24
      members class (or whatever number file timely and approved claims) from the
 25
      Class Fund.1 The amount of the Class Fund inclusive of the foregoing expert,
 26
      mediation, class administration costs and incentive awards is $260,710.
 27
      1
 28     Kyle Todd is an individual plaintiff only and is not part of the 6th and Hope class. He will
      receive $5000 as part of the overall settlement.
                                             5
                            CLASS ACTION SETTLEMENT AGREEMENT
Case 2:16-cv-00237-JAK-GJS Document 131-2 Filed 07/15/19 Page 7 of 21 Page ID
                                  #:1197


  1           12. “Attorney’s Fees and Costs” are the attorney’s fees and costs the
  2   Plaintiffs intend to request that the Court award Class Counsel pursuant to the
  3   statutory attorney’s fee provisions of 42 U.S.C. § 1988 and Civil Code § 52.1(h).
  4   The parties have agreed to a figure of $484,290 (inclusive of litigation costs other
  5   than the expert, mediation and class administration costs referred to in the
  6   preceding paragraph). Defendants agree that Plaintiffs satisfy the prevailing party
  7   element for a motion pursuant to this settlement and further agree that the $484,290
  8   figure is substantially discounted below the amounts that Plaintiffs would have
  9   sought in an attorney’s fee motion as the prevailing parties in a contested motion.
 10           13. The “Claim Cut-off Date”, which is ______, is the date by which any

 11   Class Member who wishes to receive payment from the Class Fund must file

 12   his/her Proof of Claim Form (attached as the last page of Exhibit B).

 13
              14. The “Bar Date”, which is ______, is the date by which any class
      member must file objections, if any, to this Settlement Agreement, or any class
 14
      member must request exclusion from the settlement. A Class Member requests
 15
      exclusion from the settlement by sending a request to the Administrator consistent
 16
      with the terms of Section VII, infra.
 17
              15. The “Named Plaintiffs” or “Class Representatives” refers to the
 18
      persons listed in the introductory paragraph to this settlement agreement, as defined
 19
      in that paragraph (i.e., Charmaine Chua, Torie Rivera and Lydia Hicks are “Class
 20
      Representative Plaintiffs”; they and Kyle Todd are included in the term “Named
 21
      Plaintiffs”).
 22
              16. “Preliminary Approval” is the Court's determination that the
 23
      Settlement is within the range of possible approval and therefore that a notice
 24
      should be sent to the Class and a hearing should be held with respect to fairness.
 25
              17. The “Preliminary Approval Order” is an order entered by the court
 26
      preliminarily approving the settlement, after which Class Notice, the opportunity to
 27
      object and opt out, and a Final Approval hearing are to occur.
 28
              18. A “Settlement Class Member” (“SCM”) means any member of the
                                           6
                          CLASS ACTION SETTLEMENT AGREEMENT
Case 2:16-cv-00237-JAK-GJS Document 131-2 Filed 07/15/19 Page 8 of 21 Page ID
                                  #:1198


  1   Damages Class as defined above (whether or not s/he files a Timely Claim form),
  2   including representatives, successors and assigns, who does not file a valid and
  3   timely Request for Exclusion as provided for in this Settlement Agreement.
  4           19. A “Timely Claim” is one filed a) within the claim cut-off date set by
  5   the court, and b) to the extent the Court approves, late claims (i.e., claims filed after
  6   the Class Notice period) that are filed prior to the Final Approval Hearing.
  7   III.   DISCLAIMER OF LIABILITY; NO ADMISSION OR WAIVER
  8           20. This Settlement Agreement is for settlement purposes only. Nothing in
  9   the Settlement Agreement, its exhibits or other documents incorporated herein shall
 10   be construed as, or deemed to be evidence or a waiver of any defense or legal

 11   position otherwise available to any of the Defendants or any other persons. Neither

 12   the fact of settlement nor any provision contained in this Settlement Agreement, its

 13
      exhibits or other documents incorporated herein, nor any party’s or other person’s
      performance hereunder, shall constitute or be admissible anywhere as (a) evidence
 14
      establishing or otherwise relating to any claim for relief or any fact alleged by any
 15
      Named Plaintiff, class member or other person, whether in this action or in any
 16
      other pending or future action or proceeding; or (b) evidence of any wrongdoing,
 17
      fault, violation of law, or liability of any kind on the part of any Defendant or other
 18
      Released Person. The Defendants make no admission of any claim, allegation or
 19
      fact in this case. Rather they deny all allegations of wrongdoing and deny any
 20
      liability whatever to the Named Plaintiffs and any and all members of any of the
 21
      classes certified by the Court, or to any other person. This Settlement Agreement
 22
      does not create, and is not intended to create, any rights belonging to any non-
 23
      parties, except as otherwise expressly provided herein.
 24
      IV.    TERMS OF SETTLEMENT AGREEMENT FOR DAMAGES
 25
              21. The parties enter into this Settlement Agreement solely for the
 26
      purposes of this settlement and its implementation. If the Settlement Agreement
 27
      does not receive final court approval as provided herein, then this Settlement
 28
      Agreement shall have no effect whatever, and the parties shall in all respects return
                                            7
                           CLASS ACTION SETTLEMENT AGREEMENT
Case 2:16-cv-00237-JAK-GJS Document 131-2 Filed 07/15/19 Page 9 of 21 Page ID
                                  #:1199


  1   to their positions ex ante; provided, however, that said return to the parties’
  2   positions ex ante shall not entitle any party to reimbursement of costs already
  3   incurred under this Settlement Agreement, except as otherwise expressly provided
  4   herein.
  5             22. The total monetary settlement is divided as follows:
  6             a.   A class fund of $255,010 to be paid as follows:
  7                     i. expert costs (totaling $20,210) to be paid to the Client Trust
  8                        Account of the Law Office of Carol Sobel;
  9                    ii. mediation costs (totaling $5500) to be paid to the Client Trust
 10                        Account of the Law Office of Carol Sobel;

 11                    iii. incentive awards to the three class representatives of $5000 each

 12                        to be paid to the Client Trust Account of the Law Office of

 13
                           Carol Sobel (for a total of $15,000);
                       iv. class administration costs of a flat fee of $20,000 to be paid to
 14
                           the Law Office of Carol Sobel, inclusive of all cost of mailing
 15
                           and reporting2; and
 16
                        v. $200,000 for distribution pro rata to claiming class members to
 17
                           be paid to the Client Trust Account of the Law Office of Carol
 18
                           Sobel.
 19
                b.   $484,290 (inclusive of litigation costs other than the expert, mediation
 20
                     and class administration costs) as compensation for statutory
 21
                     attorney’s fees and costs (subject to the approval of the court), to be
 22
                     paid to the Client Trust Account of the Law Office of Carol Sobel.
 23

 24   2
        Ms. Sobel has agreed to do this in order to minimize the cost of class
 25   administration, as her office has been in contact with many class members, and this
 26
      amount is considerably less than what would be paid to a professional
      administrator. In Plaintiffs’ counsel’s experience, the cost of class administration of
 27   a class this size would likely be in the $30,000 range. Ms. Sobel’s office has
 28
      performed this service in other cases before the District Court and has assisted in
      maximizing class participation in other cases where an outside firm was retained to
                                             8
                            CLASS ACTION SETTLEMENT AGREEMENT
Case 2:16-cv-00237-JAK-GJS Document 131-2 Filed 07/15/19 Page 10 of 21 Page ID
                                   #:1200


   1           c.   $5000 to Todd Kyle as compensation for his individual claim paid to
   2                 the Client Trust Account of the Law Office of Carol Sobel.
   3           23. Within thirty (30) calendar days of the Effective Date, the City shall
   4   deposit or cause to be deposited the foregoing sums into the Client Trust Account
   5   of the Law Office of Carol Sobel. The amounts indicated as compensation to class
   6   counsel as fees or costs may be immediately transferred to counsel, as agreed to
   7   among them. The amounts indicated as payment to class members shall be held in
   8   the Trust Account and paid to class members who file timely claims, as elaborated
   9   further on in this agreement.
  10           24. In the event that the settlement is approved by the District Court at the

  11   Fairness Hearing in a Final Order and Approval of Settlement, but the funds are not

  12   to be immediately paid due to objection or appeal (see definition of “Effective Date

  13   for Payment”), the City will place the funds in an interest bearing escrow account,

  14   and the interest accrued shall be added to the Settlement Fund for the benefit of the

  15   Class in the event that the settlement is finally approved. Should the settlement not

  16   be finally approved after exhaustion of all appellate avenues, all such funds,

  17   including interest earned on them, shall be returned to the Defendants in the

  18   respective amounts of their contributions.

  19           25. The City represents that, to the best of the knowledge of each, it has

  20   provided all data in its possession regarding class members necessary to both

  21   identify and contact class members. Within thirty (30) days of the Court’s grant of

  22   the Preliminary Approval of this settlement, the City and County shall provide, to

  23   the extent that such information has not already been provided, any such additional

  24   information in its possession, including unredacted copies of all arrest reports. Such

  25   information shall be confidential, and may not be disclosed to anyone except

  26   counsel of record, retained consultants and designated representatives of the Parties.

  27           26. The Allocation and Distribution Plan formula for distribution of the

  28
       administer the class fund.
                                            9
                           CLASS ACTION SETTLEMENT AGREEMENT
Case 2:16-cv-00237-JAK-GJS Document 131-2 Filed 07/15/19 Page 11 of 21 Page ID
                                   #:1201


   1   Class Fund after payment of the costs as described in ¶ 23 is:
   2             a. Each class member who files a timely, valid claim shall be one point.
   3                (In some cases, allocation of points has varied among class members
   4                based on several factors; in this case, all plaintiffs are being treated
   5                equally as all were arrested (plaintiffs contend unlawfully) and
   6                released (plaintiffs contend later than should have occurred) within 24
   7                hours.
   8             b. The three Class Representative Plaintiffs shall each be allocated a
   9                $5000 Incentive Payment and will also receive his/her share of the
  10                Class Fund as a class member).

  11             c. Once the allowed costs and incentive awards are paid, the remainder of

  12                the Class Fund ($200,000) shall be divided equally among class

  13
                    members who filed timely claims.
                27. The Law Office of Carol Sobel shall have sole responsibility for
  14
       distribution of the Class Fund to class members, in a manner approved by the
  15
       Court.
  16
                28. If the settlement is not approved or otherwise does not occur, the case
  17
       proceeds to trial and judgment, and the plaintiffs are successful, plaintiffs shall seek
  18
       as awardable costs under any available legal theory class administration costs
  19
       incurred in the course of this settlement process, and any future or additional class
  20
       administration funds incurred in connection with the case (as well as any other
  21
       costs the plaintiffs deem appropriate).
  22
                29. To the extent that timely, valid claims are filed, but the checks issued
  23
       pursuant to such claims are not cashed, the funds for that person shall be held by
  24
       the Client Trust Account of the Law Office of Carol Sobel for one year, after which
  25
       it will it will be donated to _____ (the designated cy pres organization).
  26
       V.       EFFECT OF SETTLEMENT AGREEMENT FOR DAMAGES
  27
                30. This Settlement Agreement is subject to and conditioned on a Fairness
  28

                                              10
                             CLASS ACTION SETTLEMENT AGREEMENT
Case 2:16-cv-00237-JAK-GJS Document 131-2 Filed 07/15/19 Page 12 of 21 Page ID
                                   #:1202


   1   Hearing conducted by the Court, the Court’s final approval of this Settlement
   2   Agreement, and entry of the Consent Judgment. The Consent Judgment shall be
   3   deemed final only on the Effective Date of the settlement (as previously defined).
   4   Once final, the Consent Judgment shall be a judgment of this Court, binding and
   5   enforceable in accordance with the terms of this Settlement Agreement and
   6   applicable law. Subject to any continuing rights of Opt-Outs, the Consent Judgment
   7   shall:
   8                 A.      Dismiss with prejudice, in the above-captioned case, of all
   9            claims for damages (class and individual) or other relief against any and all
  10            Defendants or other Released Persons, each party therein to bear all its own

  11            costs and attorney’s fees except as otherwise expressly provided for in this

  12            Settlement Agreement;

  13
                     B.      Enjoin all Class Members and Unrepresented Class Members
                (other than opt-outs) from asserting against any Defendant or other Released
  14
                Person any and all claims for damages or other relief which any such class
  15
                member had, has, or may have in the future in any way arising out of the
  16
                facts alleged, or in any way related to the claims for relief pleaded, in the
  17
                Complaint, which are fully incorporated herein by reference;
  18
                     C.      Release each Defendant and other Released Person from all
  19
                claims for damages or other relief which any Named Plaintiff or Class
  20
                Member (other than opt-outs) had, has, or may have in the future, against
  21
                such Defendant or other Released Person in any way arising out of the facts
  22
                alleged, or in any way related to the claims for relief pleaded in the
  23
                Complaint;
  24
                     D.      Determine that this Settlement Agreement is entered into in
  25
                good faith, is reasonable, fair and adequate, and in the best interest of all the
  26
                class members; and
  27
                     E.      Reserve the Court’s continuing jurisdiction over the parties to
  28
                this Settlement Agreement, including Defendants, Named Plaintiffs and
                                               11
                              CLASS ACTION SETTLEMENT AGREEMENT
Case 2:16-cv-00237-JAK-GJS Document 131-2 Filed 07/15/19 Page 13 of 21 Page ID
                                   #:1203


   1          Class Members, to administer, supervise, construe and enforce the
   2          Settlement Agreement and/or Consent Judgment in accordance with their
   3          terms for the benefit of all parties.
   4           31. The parties will take all necessary and appropriate steps to obtain
   5   preliminary and final approvals of the Settlement Agreement, and dismissal of the
   6   Case with prejudice at the time the Court enters its Consent Judgment, all parties
   7   bearing all their own attorney’s fees and costs unless otherwise expressly provided
   8   in this Settlement Agreement. If the Consent Judgment is entered and there is an
   9   appeal therefrom by an objector, the City and Plaintiffs will jointly defend the
  10   appeal, each at their own expense.

  11           32. The Consent Judgment that this Settlement Agreement contemplates

  12   resolves in full as of the Effective Date all claims for relief, actions, causes of

  13
       action, or allegations of any kind that in any way arise from or relate to the Matters
       Alleged in the Lawsuit, against any or all of the Defendants and other Released
  14
       Persons by any and all of the Named Plaintiffs and Class Members, whether based
  15
       upon any federal, state or local law, law of any foreign nation, regulation, duty,
  16
       obligation, promise, ordinance or any other legal rule. As of the Effective Date, all
  17
       the Named Plaintiffs and Class Members (other than opt-outs) waive all rights to
  18
       any and all claims for relief, actions or causes of action in any way arising from or
  19
       related to the Matters Alleged in the Lawsuit against any and all of the Defendants
  20
       and other Released Parties, whether based upon any federal, state or local law, law
  21
       of any foreign nation, regulation, duty, or obligation, promise, ordinance or any
  22
       other legal rule.
  23
             33.    As of the Effective Date, the Named Plaintiffs and Class Members
  24
       (other than opt-outs), and all their agents, attorneys and assigns, on the one hand,
  25
       and the Defendants and all of their agents, attorneys and assigns, on the other,
  26
       hereby waive and release one another from any and all claims or rights to pursue,
  27
       initiate, prosecute, or commence any action or proceeding against one another
  28
       before any court, administrative agency or other tribunal, or to file against one
                                             12
                            CLASS ACTION SETTLEMENT AGREEMENT
Case 2:16-cv-00237-JAK-GJS Document 131-2 Filed 07/15/19 Page 14 of 21 Page ID
                                   #:1204


   1   another any complaint regarding acts or omissions with respect to any Matters
   2   Alleged in the Lawsuit, including but not limited to any claims of malicious
   3   prosecution or abuse of process; and further, as it relates to this mutual waiver and
   4   release, expressly waive the provisions of California Civil Code Section 1542,
   5   which provides that
   6         “a general release does not extend to claims which the creditor does not
   7         know or suspect to exist in his or her favor at the time of executing the
   8         release, which if known by him or her must have materially affected his or
   9         her settlement with the debtor.”
  10         34.    Upon Entry of the Consent Judgment, each Named Plaintiffs and Class

  11   Members (other than opt-outs) shall be deemed to have consented to the jurisdiction

  12   of the Court. Nothing in this paragraph is intended to negate any prior or other

  13
       consent to this Court’s jurisdiction by any Named Plaintiffs and Class Members or
       other person.
  14
       VI.   CLASS COUNSEL FEES
  15
             35.    Plaintiffs’ counsel has incurred significantly more attorney fees than
  16
       the amount of fees agreed to be awarded ($484,290 inclusive of $7488.07 in
  17
       litigation costs to date beyond the expert and mediation costs included in the Class
  18
       Fund). The parties agree that $484,290 in fees and costs is the sole and total fees
  19
       and costs to be awarded to Plaintiffs’ counsel. This fee is subject to approval by the
  20
       court as statutory fees and costs to be awarded under 42 U.S.C. § 1988 and Civil
  21
       Code § 52.1(h). Defendants agree that Plaintiffs are the prevailing party under the
  22
       foregoing statutes for a motion pursuant to this settlement and further agree that
  23
       $476,801.93 (the portion of the fees and costs constituting fees) is substantially
  24
       discounted below the amounts that Plaintiffs would have sought in an attorney’s fee
  25
       motion as the prevailing parties in a contested motion. Plaintiffs’ motion for
  26
       attorney’s fees will include the full amount of fees and costs that would be available
  27
       without the limitation of this agreement, but it is agreed that in no event will more
  28
       than $484,290 in fees and costs be awarded.
                                              13
                             CLASS ACTION SETTLEMENT AGREEMENT
Case 2:16-cv-00237-JAK-GJS Document 131-2 Filed 07/15/19 Page 15 of 21 Page ID
                                   #:1205


   1   VII. CLASS NOTIFICATION AND CLAIMS ADMINISTRATION
   2           36.   Class notice will be based on the paper and electronic records of the
   3   City identifying those arrested on November 26, 2014, including information that
   4   would allow a determination of where they were arrested, how long they were in
   5   custody, their bail status, and other relevant information for determining class and
   6   sub-class members. In addition, information gathered by Class Counsel shall be
   7   used.
   8           37.   All Class Notices shall include a Proof of Claim Form to be used in
   9   connection with any claims made against the Class Fund. (See Exhibit B.) The
  10   Proof of Claim Form shall be substantially in the form reflected in Exhibit B, and

  11   shall be made under penalty of perjury.

  12           38.   The Law Office of Carol Sobel shall administer the settlement. In lieu

  13
       of publishing a summary Class Notice in local newspapers as a form of reaching
       class members who do not receive mailed notice (experience has shown published
  14
       notice does not effectively reach class members), email addresses will be searched
  15
       and gathered to the extent reasonably possible and cost effective. It is class
  16
       counsels’ understanding that a significant number of the class members established
  17
       a closed list serve, to which the Class Representatives have access for the purpose
  18
       of distributing the Class Notice. Given the relatively small size of the class (130
  19
       people), other potential cost-effective means of outreach (e.g., through
  20
       organizations involved in organizing the protest) will be explored. The parties
  21
       recognize and agree that, in this case, the most effective communication is by mail
  22
       and email to the best known addresses of Class Members.
  23
               39.   Except for publication of summary Class Notice, the sole class
  24
       administration responsibilities shall be (a) to process and pay class claims, (b) to
  25
       process Class Members’ objections and requests for exclusion, (c) to file such
  26
       attestations or reports provided by this settlement agreement or required by the
  27
       Court, (d) to provide documents required by court orders to finalize the class
  28
       settlement, (e) to provide the accountings, reports and notices to parties and/or
                                             14
                            CLASS ACTION SETTLEMENT AGREEMENT
Case 2:16-cv-00237-JAK-GJS Document 131-2 Filed 07/15/19 Page 16 of 21 Page ID
                                   #:1206


   1   counsel, including the total number of Opt-Outs, pursuant to the terms of this
   2   Settlement Agreement, (f) to hold and distribute the funds as provided by this
   3   agreement, and (g) to perform any other tasks specified for it in this Settlement
   4   Agreement.
   5         40.    A Proof of Claim Form shall be deemed timely submitted when
   6   received by the Administrator, including by electronic transmission, or postmarked
   7   for delivery to the Administrator, on or before the Claim Cut-Off Date, or such later
   8   date as the Court may order at the Final Approval Hearing.
   9         41.    A Class Member’s objection to or request for exclusion from the
  10   settlement shall be deemed timely submitted if received by the Administrator,

  11   including by electronic transmission, or postmarked for delivery to the

  12   Administrator, on or before the Bar Date.

  13
             42.    The Law Office of Carol Sobel will prepare a list of all rejected
       claims, with the reasons for rejection, and maintain the list in its case file.
  14
       VIII. EXCLUSION FROM SETTLEMENT CLASS: OPT-OUTS
  15
             43.    Any Class Member who wishes to be excluded from the terms of this
  16
       Settlement Agreement must submit a request for exclusion by the Bar Date. The
  17
       request for exclusion must be delivered to the Administrator, or postmarked for
  18
       delivery to the Administrator, on or before the Bar Date.
  19
             44.    Each Class Member who requests exclusion from, or objects to, this
  20
       settlement shall be deemed to have consented to the jurisdiction of the Court with
  21
       respect to his/her claim, if any.
  22
             45.    Any Class Member who does not request exclusion from the
  23
       settlement as set forth in this Settlement Agreement shall conclusively be deemed
  24
       to be bound by the Settlement Agreement and Consent Judgment, including all
  25
       release provisions, as well as by all subsequent proceedings, orders and judgments
  26
       herein.
  27
             46.    Any Class Member who becomes an Opt-Out shall not share in any
  28
       monetary benefits provided by this Settlement Agreement.
                                             15
                            CLASS ACTION SETTLEMENT AGREEMENT
Case 2:16-cv-00237-JAK-GJS Document 131-2 Filed 07/15/19 Page 17 of 21 Page ID
                                   #:1207


   1         47.    The Law Office of Carol Sobel will report in writing, via electronic
   2   mail, to counsel for the Defendants the names of, and total number of, all Opt-Outs
   3   no later than 10 days after the Bar Date. If the total number of Opt-Outs exceeds
   4   three (3), or if any Named Plaintiff opts out, the City, in its sole discretion, may
   5   rescind this Settlement Agreement. In exercising this right of rescission, the City
   6   shall provide written notice of rescission within 20 days after receipt of the
   7   Administrator’s report providing the total number of Opt-Outs.
   8         48.    If there are opt-outs, and the City does not rescind, that Opt-Out shall
   9   be considered to have submitted a claim and counted for tallying the points, and the
  10   amount that would have been due that Opt-Out shall be held in the Client Trust

  11   Account of the Law Office of Carol Sobel. If the Opt-Out files his/her own lawsuit

  12   within one year, that Opt-Out money shall be paid to the City; if not, those funds

  13
       will go to the cy pres organization designated in ¶ 30.
             49.    The Law Office of Carol Sobel shall maintain copies of all Opt-Out
  14
       forms and data. If the Defendants do not rescind pursuant to the preceding
  15
       paragraphs, and one or more Opt-Outs sue upon Matters Alleged in the Lawsuit,
  16
       any of the Defendants may inquire of the Law Office of Carol Sobel for identifying
  17
       information, not previously provided, reasonably necessary to determine whether
  18
       the individual suing opted out of the settlement.
  19
             50.    At the conclusion of the distribution of payments to all claimants, the
  20
       Law Office of Carol Sobel shall file a report with the Court attesting to the
  21
       distribution of funds as provided by this Agreement.
  22
       IX.   INTEGRATION
  23
             51.    This Settlement Agreement, together with all exhibits and other
  24
       documents expressly incorporated herein by reference, supersedes all prior and
  25
       contemporaneous written or oral agreements and understandings between or among
  26
       the signatories hereto or their representatives, agents or principals regarding the
  27
       matters contained herein. As such, this Settlement Agreement is an integrated
  28
       agreement and contains the entire agreement regarding the matters herein, and no
                                             16
                            CLASS ACTION SETTLEMENT AGREEMENT
Case 2:16-cv-00237-JAK-GJS Document 131-2 Filed 07/15/19 Page 18 of 21 Page ID
                                   #:1208


   1   representations, warranties or promises have been made or relied on by any of the
   2   signatories hereto, or by their representatives, agents or principals, other than as set
   3   forth herein. This Settlement Agreement was drafted by counsel for the parties
   4   hereto, and there shall be no presumption or construction against any party.
   5         52.    Should the Court change any material terms of this Settlement
   6   Agreement (which shall expressly include the total settlement amount and other
   7   payment terms, conditions and amounts; dismissals and releases; and rescissionary
   8   rights specified in different parts of this Settlement Agreement), or the proposed
   9   Consent Judgment attached as Exhibit C, any Defendant or Plaintiff shall each have
  10   the right of rescission, the case will return to active litigation status, and all releases

  11   shall be withdrawn.

  12   X.    FAIRNESS HEARING AND FINAL ORDER OF APPROVAL

  13
             53.    Before this Settlement Agreement becomes final and binding on the
       parties, the Court shall hold a Fairness Hearing to determine whether to enter the
  14
       Consent Judgment.
  15
             54.    The Fairness Hearing will consider objections t the settlement, if any.
  16
       In order for a party to be heard and argue at the Fairness hearing, the objector must
  17
       have timely filed his/her objection and file a notice with the court (and copies to the
  18
       lawyers) that s/he intends to appear to be heard on his/her objection within 28 days
  19
       before the Final Approval hearing.
  20
       XI.   CAFA NOTICE OF SETTLEMENT
  21
             55.    Defendants will provide notice to the appropriate state and federal
  22
       officials within 10 days of the filing of the motion for preliminary approval of the
  23
       settlement pursuant to the provisions of 28 U.S.C.A. § 1715.
  24
       XIV. EXECUTION IN COUNTERPARTS; FACSIMILE SIGNATURES
  25
             56.    This Settlement Agreement may be signed in counterparts which,
  26
       when taken together, shall constitute a single, executed agreement. Facsimile
  27
       signatures shall have the same force and effect as originals.
  28

                                              17
                             CLASS ACTION SETTLEMENT AGREEMENT
Case 2:16-cv-00237-JAK-GJS Document 131-2 Filed 07/15/19 Page 19 of 21 Page ID
                                   #:1209


   1

   2
       DATED: July 12, 2019         By: _________________________
   3                                     Barrett S. Litt
   4                                    Class Counsel and Attorney for Plaintiffs

   5

   6

   7

   8   DATED:                       By: _________________________
       ____________________             Attorney for City Defendants
   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                         18
                        CLASS ACTION SETTLEMENT AGREEMENT
Case 2:16-cv-00237-JAK-GJS Document 131-2 Filed 07/15/19 Page 20 of 21 Page ID
                                   #:1210
Case 2:16-cv-00237-JAK-GJS Document 131-2 Filed 07/15/19 Page 21 of 21 Page ID
                                   #:1211


   1        LIST OF EXHIBITS TO SETTLEMENT AGREEMENT
   2        Exhibit B        Class Notice and
   3        Exhibit C        Proof of Claim & Release Form (Draft)
   4

   5

   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                         19
                        CLASS ACTION SETTLEMENT AGREEMENT
